Citation Nr: 0101013	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for sleep problems, to 
include a sleep disorder claimed as due to an undiagnosed 
illness.  

6.  Entitlement to service connection for sore legs.

7.  Entitlement to service connection for joint pain, to 
include bilateral knee pain.

8.  Entitlement to a higher rating for a low back disability, 
currently evaluated as 10 percent disabling.  

9.  Entitlement to a higher rating for residuals of a right 
ankle sprain with traumatic arthritis, currently evaluated as 
10 percent disabling.  

10.  Entitlement to a compensable rating for bilateral 
hearing loss.  

11.  Entitlement to a compensable rating for exercise-induced 
asthma. 

12.  Entitlement to a compensable rating for residuals of 
surgery on the right little finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978, and from February 1982 to September 1998, when 
he retired from service.

This case comes to the Board of Veterans' Appeals (Board) in 
part from a January 1999 RO decision which denied service 
connection for sarcoidosis, an eye disorder, chest pain, 
headaches, sleep problems (later claimed as a sleep disorder 
due to an undiagnosed illness), sore legs, and joint pain (to 
include bilateral knee pain).  The RO decision also granted 
service connection for a low back disability (rated 10 
percent), residuals of a right ankle sprain (rated 0 
percent), exercise-induced asthma (rated 0 percent), and 
residuals of surgery on the right small finger (rated 0 
percent); and the veteran appealed for higher ratings for 
these conditions.  In a December 1999 decision, the RO 
granted service connection and a noncompensable rating for 
bilateral hearing loss, and the veteran appealed for a higher 
rating for this condition.  In that decision, the RO also 
assigned a 10 percent rating for service-connected residuals 
of a right ankle sprain with traumatic arthritis, and the 
veteran continued to appeal for a higher rating for such 
disorder.  

In February 2000, the veteran testified at an RO hearing as 
to the above issues on appeal.  At the hearing he also 
withdrew his appeals as to service connection for a positive 
PPD test (status post isoniazid therapy) and blood serum.  


REMAND

The RO denied the claims for service connection for 
sarcoidosis, an eye disorder, chest pain, headaches, sleep 
problems (to include a sleep disorder claimed as due to an 
undiagnosed illness), sore legs, and joint pain (to include 
bilateral knee pain) on the basis that they were not well 
grounded.  However, during the pendency of this appeal, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which among other things eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Id.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The Board in particular notes that further development is 
needed on the claim for service connection for sarcoidosis.  
A review of the service medical records shows that the 
veteran was diagnosed with probable (and presumptive) 
sarcoidosis and asthma in 1998, shortly before his military 
retirement.  An April 1998 military retirement physical 
examination notes questionable sarcoid.  There is no VA 
pulmonary examination to indicate conclusively whether he has 
sarcoidosis.  On a November 1999 VA general medical 
examination, the veteran complained of respiratory problems 
and reported use of an inhaler.  Without conducting a 
comprehensive examination of the lungs, the examiner 
diagnosed the veteran with history of sarcoid.  The veteran's 
medical status with regard to sarcoidosis remains unclear.  
Therefore, the RO should afford him a VA pulmonary 
examination to diagnosis or rule out sarcoidosis.  

As to the claim for a higher rating for service-connected 
exercise-induced asthma, the Board notes that the veteran has 
not been afforded a special VA pulmonary examination.  During 
a November 1999 VA general medical examination, a pulmonary 
function test was not administered, and the results of such 
are required in order to evaluate the veteran's condition 
under the applicable rating criteria.  As the November 1999 
VA examination is inadequate for rating purposes as to the 
asthma, a new examination is in order.  

The record does not indicate whether the veteran has received 
treatment for the conditions at issue in this appeal.  On 
remand, the RO should obtain any pertinent VA or non-VA 
treatment records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, it is noted that in the supplemental statements 
of the case issued in January 2000 and April 2000 the RO 
referred to some rating criteria but failed to furnish the 
veteran with a summary of all the applicable laws and 
regulations, together with appropriate citations, pertaining 
to the claims for higher ratings, as required.  38 C.F.R. 
§§ 19.29, 19.31.  The RO should rectify this due process 
deficiency.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA) where the veteran has received 
treatment since active duty for the 
conditions involved in this appeal.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  

2.  Thereafter, the veteran should be 
afforded a VA pulmonary examination to 
determine the current severity of his 
service-connected asthma, and to ascertain 
the existence and etiology of any 
sarcoidosis.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

All findings necessary for rating the 
service-connected asthma should be 
reported in detail, including findings 
from pulmonary function testing.

The examiner should clearly diagnose or 
rule out the presence of sarcoidosis, and 
should comment on the service clinical 
notations of probable sarcoidosis.   

3.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims which are on appeal.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any subsequent regulations and VA and 
court instructions on the subject.  

4.  After completion of the foregoing, 
the RO should review, on the merits, the 
claims for service connection for 
sarcoidosis, an eye disorder, chest pain, 
headaches, sleep problems (to include a 
sleep disorder claimed as due to an 
undiagnosed illness), sore legs, and 
joint pain (to include bilateral knee 
pain).  The RO should also review the 
claims for higher ratings for a low back 
disability, residuals of a right ankle 
sprain with traumatic arthritis, 
bilateral hearing loss, exercise-induced 
asthma, and residuals of surgery on the 
right little finger.  If the claims 
remain denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case 
containing the applicable laws and 
regulations with appropriate citations.  
They should have the opportunity to 
respond before the case is returned to 
the Board for further appellate review.  



		
	L. W. TOBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



